IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,473


EX PARTE JOHNNY GAY AARON, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 38146-B IN THE 78TH DISTRICT COURT

FROM WICHITA COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of possession of
methamphetamine and sentenced to imprisonment for forty years after he was found to be a habitual
offender.  His conviction was affirmed, Aaron v. State, No. 02-02-266-CR (Tex. App. - Fort Worth,
delivered November 26, 2003, pet.dism'd untimely).
	Applicant contends that he was denied an opportunity to file a timely petition for
discretionary review because the Court of Appeals failed to timely notify him that his pro se motion
for rehearing had been denied.  The trial court has entered findings of fact and conclusions of law
that those allegations are true and recommends that relief be granted.  We find, therefore, that
Applicant is entitled to an opportunity to file an out-of-time petition for discretionary review of the
judgment of the Fort Worth Court of Appeals in Cause No. 02-02-266-CR that affirmed his
conviction in Case No. 38146-B from the 78th Judicial District Court of Wichita County, Texas.  Ex
parte Riley,   S.W.3d   (Tex. Crim. App. No. AP-75,185, delivered June 7, 2006).  Applicant
shall file his petition for discretionary review with the Fort Worth Court of Appeals within 30 days
of the date on which this Court's mandate issues.

Delivered: July 26, 2006
Do not publish